In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 18-798V
                                      Filed: May 22, 2019
                                        UNPUBLISHED


    LISA TAYLOR,

                        Petitioner,
    v.                                                       Special Processing Unit (SPU);
                                                             Damages Decision Based on Proffer;
    SECRETARY OF HEALTH AND                                  Tetanus Diphtheria acellular
    HUMAN SERVICES,                                          Pertussis (Tdap) Vaccine; Shoulder
                                                             Injury Related to Vaccine
                       Respondent.                           Administration (SIRVA)


Bobbie L. Flynt, CPW Law, LLC, Chagrin Falls, OH, for petitioner.
Robert Paul Coleman, III, U.S. Department of Justice, Washington, DC, for respondent.

                               DECISION AWARDING DAMAGES 1

Dorsey, Chief Special Master:

       On June 6, 2018, petitioner filed a petition for compensation under the National
Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq., 2 (the “Vaccine
Act”). Petitioner alleges that she suffered a shoulder injury related to vaccine
administration (“SIRVA”) as a result of her June 7, 2017 tetanus-diphtheria-acellular
pertussis (“Tdap”) vaccination. Petition at 1. The case was assigned to the Special
Processing Unit of the Office of Special Masters.

     On May 21, 2019, a ruling on entitlement was issued, finding petitioner entitled to
compensation for SIRVA. On May 17, 2019, respondent filed a proffer on award of
compensation indicating petitioner should be awarded $544.86 in compensation for

1 The undersigned intends to post this decision on the United States Court of Federal Claims' website.
This means the decision will be available to anyone with access to the internet. In accordance with
Vaccine Rule 18(b), petitioner has 14 days to identify and move to redact medical or other information,
the disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, the
undersigned agrees that the identified material fits within this definition, the undersigned will redact such
material from public access. Because this unpublished decision contains a reasoned explanation for the
action in this case, undersigned is required to post it on the United States Court of Federal Claims'
website in accordance with the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal
Management and Promotion of Electronic Government Services).

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
unreimbursable medical expenses, and $74,500.00 in compensation for petitioner’s
actual and projected pain and suffering, for a total award of $75,044.86. Respondent’s
Rule 4(c) Report and Proffer on Award of Compensation (“Proffer”) at 3-4. In the
Proffer, respondent represented that petitioner agrees with the proffered award. Id.
Based on the record as a whole, the undersigned finds that petitioner is entitled to an
award as stated in the Proffer.

       Pursuant to the terms stated in the Proffer, the undersigned awards petitioner
a lump sum payment of $75,044.86 (representing $544.86 in compensation for
unreimbursable medical expenses, and $74,500.00 in compensation for
petitioner’s actual and projected pain and suffering) in the form of a check
payable to petitioner, Lisa Taylor. This amount represents compensation for all
damages that would be available under § 15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision. 3

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice

renouncing the right to seek review.


                                                      2